Citation Nr: 1704219	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  05-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for service-connected major depressive disorder with polysubstance abuse, evaluated as 50 percent disabling prior to November 10, 2014 (to exclude periods of temporary total (100 percent) evaluations pursuant to 38 C.F.R. § 4.29 (2016)).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

For the purpose of clarity and to assist in the future adjudication of this matter, the Board will discuss the procedural history of this case.  The Veteran appealed an August 2004 rating decision that denied entitlement to a disability evaluation in excess of 30 percent for his service-connected major depressive disorder.  The Veteran also appealed a July 2005 rating decision denying a claim for entitlement to a TDIU.  In April 2007, the Board assigned an evaluation of 50 percent, but no higher, for major depressive disorder, and remanded the issue of entitlement to a TDIU.  The Veteran appealed the evaluation for major depressive disorder assigned by the April 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a Joint Motion for Partial Vacatur and Remand (JMR), and vacated the April 2007 Board decision to the extent that it denied entitlement to a disability evaluation in excess of 50 percent for major depressive disorder.  The issue was returned to the Board. 

A May 2007 rating decision enacted the Board's assignment of a 50 percent disability evaluation for major depressive disorder, and assigned an effective date of September 24, 2003 for this increase.  The Veteran appealed the effective date assigned. 

In February 2009, the Board denied entitlement to an evaluation in excess of 50 percent for major depressive disorder from September 24, 2003, and also denied entitlement to a TDIU.  The Veteran appealed the February 2009 decision to the Court.  In March 2010, the Court granted a February 2010 JMR and vacated the portion of the decision that denied entitlement to a rating in excess of 50 percent for major depressive disorder from September 24, 2003 and entitlement to a TDIU.  The portion of the February 2009 decision denying entitlement to an effective date earlier than September 24, 2003 for the assignment of the 50 percent disability for major depressive disorder was left undisturbed by the Court. 

In September 2010, the Board remanded the issues of entitlement to an evaluation in excess of 50 percent for major depressive disorder from September 24, 2003, and entitlement to a TDIU for additional development.  In July 2011, the Board issued a decision denying the claims again. 

The Veteran appealed the Board's July 2011 decision to the Court.  In June 2012, the Court vacated the July 2011 decision, and remanded the claims to the Board.  In March 2013 and June 2015, the Board remanded the claims for additional development.  The June 2015 remand instructed the Agency of Original Jurisdiction (AOJ) to adjudicate the issue of substance abuse as secondary to the Veteran's service-connected major depressive disorder.  The AOJ initially denied the issue of substance abuse as secondary to service-connected major depressive disorder in a September 2015 supplemental statement of the case (SSOC).  After the Board remanded the Veteran's claims again in December 2015 for further development, a May 2016 SSOC granted service connection for substance abuse secondary to the Veteran's service connected major depressive disorder, from November 10, 2014.  The matter has returned to the Board for appellate consideration.  

In September 2014 and September 2015 rating decisions, the RO granted the Veteran temporary periods of 100 percent disability evaluation due to hospitalizations exceeding 21 days for major depressive disorder from June 15, 2009 through September 30, 2009, June 22, 2010 through September 30, 2010, June 13, 2013 through August 31, 2013, and from August 4, 2014 through November 9, 2014, after which a May 2016 rating decision granted the Veteran a 100 percent disability rating for his service-connected major depressive disorder effective from November 10, 2014.  See 38 C.F.R. § 4.29 (2016); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran is receiving the maximum disability rating during those periods, the Board will not address the issue of entitlement to a higher disability rating for those periods.

The Board notes that the Veteran indicated his intent to withdraw his claim of entitlement to special monthly compensation, based on the need for aid and attendance, in his October 2005 notice of disagreement.  Accordingly, the Board finds this claim to be withdrawn. 

In April 2005 and September 2007 the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  Nonetheless, in April 2005 and November 2007 he withdrew his hearing requests.  There are no other hearing requests of record, so the Board deems his request for a hearing to have been withdrawn.  See 38 C.F.R. § 20.704(d), (e).

In a May 2006 statement, the Veteran expressed disagreement with the March 2006 rating decision that found him to be incompetent.  Since the May 2006 statement, the Board observes that RO found the Veteran to be competent in a January 2007 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded for further development before a decision may be made on the merits.  

A VA treatment note dated August 10, 2004 indicates that the Veteran presented to a VA mental health triage asking to be admitted for suicidal and homicidal ideation.  The note further indicates that the VA facility did not have room to admit the Veteran, and he was moved to a private health facility named "Stormont Vail" in Topeka, Kansas.  A VA treatment note dated August 16, 2004 indicates that the Veteran returned to the same VA facility after spending six days at the Stormont Vail facility.  The Veteran's visit to the Stormont Vail facility is confirmed again in a VA treatment note dated February 24, 2005.  In that note, a representative from Stormont Vail confirms to a VA provider that the Veteran was at the private facility in August 2004.  The record does not contain the Stormont Vail records from August 2004.  Further, the record does not reflect that any efforts have been made to obtain records from the Stormont Vail facility for the Veteran's mental health treatment in August 2004.  The appeal must therefore be remanded so that appropriate steps may be taken to obtain those records.  See 38 C.F.R. § 3.159 (c)(1) (2015).

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has expressly made a claim for TDIU.  The issue of entitlement to TDIU is intertwined with the increased rating claim for major depressive disorder as such rating could affect whether the Veteran meets the schedular criteria for a TDIU.  Thus, appellate consideration of the TDIU claim must be deferred pending completion of the action requested in this remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, to identify all treatment from private healthcare providers relevant to the disability at issue from August 2004.  The Veteran should be informed that VA is particularly interested in records from "Stormont Vail" where the Veteran reportedly was treated for mental health from August 10, 2004 until August 16, 2004.  All attempts to obtain any records identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.  

2.  After completion of the above, readjudicate the issues on appeal, taking precise note of the relevant period on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case as to the issue on appeal.  The supplemental statement of the case must reflect consideration of all pertinent evidence of record, including any evidence submitted by the Veteran following issuance of the last statement of the case.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




